Title: To James Madison from Richard M. Johnson, [ca. 27 September] 1813
From: Johnson, Richard M.
To: Madison, James


Dear SirCamp 4 miles From Meigs on the River Raisin Road. [ca. 27 September 1813]
I am happy to learn that no person has been appointed Collector of tax in the Congressional District I represent. I have already recommended William Brown Esq. of Cynthianna as the only person I would recommend as Superior to any individual in that or any other district for the highest office which the tax laws knows. If therefore the Collector of the Revinue is the most important officer for the Congressional District which I represent Wm. Brown is the man whom I recommend for that appointment. I have just rcd. marching orders from General Harrison & to morrow night with nine Companies of my Regiment composing 1000 men I shall make my head quarters at River Raisin. This day General Harrison expected to Land in Canada below Maldin 18 miles with 4,000 men. He has also one of the Companie⟨s⟩ of my Regiment 100 men. They were detached for the purpose of escorting provisions the Centre tine of the N.W. Army & then Pe[ti]tioned to be dismounted at Portage to cross over in our vessels while I was approaching this place the left wing of the N.W. Army. Since my arrival here I have made my Spys vigilant. A Party I dispached to the River Huron in Six Miles of Brownstown on their way at the River Raisin took a Principal man & warrior of the Shawnese Prophet. The Guide & Interpreter now with me has Known the Prisioner thirty years. He headed the Party at the Pigeon Rust where women & children were Scalped & Burnt. It was with great difficulty he could be saved, in camp. He was Shot at by one man, who being put under Guard restrained others. I have obtained very important information from him at this time from the best Information there are about 1630 warriors at Brownstown—these he thinks Will not pass over to Maldin. In a few days more you will hear of the Success of the N.W. Army. With the tenderest regard & most Sincere wishes for your health & happiness I am your friend & sert
Rh: M: JohnsonCol. R.M.V.
